The following opinion on motion for rehearing was filed May 3, 1919. Former opinion modifiedr and re-hearing denied.
Per Curiam.
On motion for rehearing our attention has been called to the following statement in the opinion:
“The company furnished proof of the usual charges in stock-yards in other states, and insists that that is prima facie proof of what is a reasonable rate in this case. The statute so provides. Rev. St. 1913, section 6127.”
The point is made that the statute cited was passed in 1907 as part of the legislation applying to railroads, and that the stock-yards statute (Rev. St. 1913, 134-138) was not passed until 1911. It appears that section 6127 does not apply to stock-yards unless they are performing’ the functions of common carriers. Our opinion is modified to this extent, and the motion for rehearing is
Overruled.